    Case 3:19-cv-02281-K Document 46 Filed 07/17/20                           Page 1 of 4 PageID 503



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


FEDERAL TRADE COMMISSION,

                                   Plaintiff,
                                                                          Case No. 3:19-cv-02281-K
        v.

MATCH GROUP, INC., a corporation,

                                   Defendant.


       DEFENDANT MATCH GROUP, INC.’S MOTION FOR LEAVE TO FILE
      NOTICE OF RECENTLY DECIDED AUTHORITY AND FOR STAY OF ALL
     PROCEEDINGS PENDING SUPREME COURT DECISION IN FTC V. CREDIT
                     BUREAU AND BRIEF IN SUPPORT

        Defendant Match Group, Inc., (“Match”) respectfully requests leave to submit a notice to

this Court of the recent grant of certiorari by the Supreme Court of the United States in Fed.

Trade Comm’n v. Credit Bureau Ctr., LLC, 937 F.3d 764 (7th Cir. 2019), cert. granted, 2020

WL 3865251 (July 9, 2020),1 and for leave to seek a stay of all proceedings in this matter,

including a ruling by this Court on Match’s pending Motion to Dismiss (Dkt. 20), pending a

decision by the Supreme Court in Credit Bureau, anticipated in early summer 2021.

        On April 22, 2020, this Court stayed this action pending its ruling on Match’s Motion to

Dismiss and required that “the Parties must seek leave of the Court before submitting any

additional or supplemental filings related to the Motion to Dismiss.” (Dkt. 43.)

        On July 9, 2020, the Supreme Court of the United States granted the Federal Trade

Commission’s (“FTC”) Petition for a Writ of Certiorari in the Credit Bureau case in which the


1
  The Supreme Court also granted certiorari in AMG Capital Mgmt., LLC v. FTC, 910 F.3d 417 (9th Cir. 2018),
cert. granted, 2020 WL 3865250 (July 9, 2020), and consolidated these cases. In contrast to the decision in Credit
Bureau, the Ninth Circuit in AMG affirmed an equitable monetary relief award for the FTC under Section 13(b).
See 910 F.3d at 426.
   Case 3:19-cv-02281-K Document 46 Filed 07/17/20                  Page 2 of 4 PageID 504



FTC sought review of the Seventh Circuit’s holding that the FTC does not have the statutory

authority to seek equitable monetary relief in federal court under Section 13(b) of the FTC Act,

15 U.S.C. §53(b). See Order Granting Petition For Certiorari, Fed. Trade Comm’n v. Credit

Bureau Ctr., LLC (No. 19-825), 2020 WL 3865251 (U.S. July 9, 2020).

        Match’s Motion to Dismiss, filed on October 17, 2019 (Dkt. 20), is, in substantial part,

based on the unambiguous language of the FTC Act and the persuasive Seventh Circuit’s

decision in Credit Bureau, in which that court held that Section 13(b) of the FTC Act only

authorizes injunctions and not other forms of equitable relief. Monetary relief, of course, can be

sought by the FTC through administrative proceedings and a follow-on federal court lawsuit

pursuant to Section 19 of the FTC Act, but that is not the procedural route that the FTC elected in

this case.

        Match’s Motion is also, in part, based on the fact that the practices challenged in the

Complaint in this case have long been discontinued and are not “about to” resume, a fact that

should preclude injunctive relief under Section 13(b), as held in FTC v. Shire ViroPharma, Inc.,

917 F.3d 147, 159 (3d Cir. 2019), on which the FTC did not seek Supreme Court review.

        The Fifth Circuit has not decided either issue. And the FTC itself has conceded that

the Supreme Court’s recent decision in Liu v. SEC, 140 S. Ct. 1936, 591 U.S. ___ (2020), does

not decide the issue presented in Match’s Motion regarding statutory authority to seek equitable

monetary relief under Section 13(b), and that will be decided Credit Bureau. See Match’s

Opposition to FTC’s Motion for Leave to File Notice of Recently Decided Authority, filed June

25, 2020, quoting FTC positions taken in its Supreme Court Petition and reply (Dkt. 45).

        Therefore, because the Supreme Court has agreed to decide the circuit court split on one

of the precise issues that is the subject of the pending Motion to Dismiss, and on which the Fifth

                                                 2
   Case 3:19-cv-02281-K Document 46 Filed 07/17/20                  Page 3 of 4 PageID 505



Circuit has not definitively ruled, Match respectfully requests that this Court stay its hand until

the Supreme Court decision, thereby avoiding either an incorrect dismissal (in the event this

Court were to grant Match’s Motion) or the unnecessary expenditure of resources in litigation (in

the event this Court were to deny Match’s Motion on this issue).


 Date: July 17, 2020                                  By: /s/ Angela C. Zambrano
                                                         Angela C. Zambrano
                                                         State Bar No. 24003157
                                                         angela.zambrano@sidley.com
                                                         David Sillers
                                                         State Bar No. 24072341
                                                         dsillers@sidley.com
                                                         SIDLEY AUSTIN LLP
                                                         2021 McKinney Ave, Suite 2000
                                                         Dallas, TX 75201
                                                         Telephone: 214.981.3300
                                                         Fax: 214.981.3400

                                                         Chad S. Hummel (admitted Pro Hac)
                                                         chummel@sidley.com
                                                         SIDLEY AUSTIN LLP
                                                         1999 Avenue of the Stars, 17th Floor
                                                         Los Angeles, CA 90067
                                                         Telephone: 310.595.9500
                                                         Fax: 310.595.9501

                                                         Attorneys for Match Group, Inc.




                                                  3
   Case 3:19-cv-02281-K Document 46 Filed 07/17/20                Page 4 of 4 PageID 506



                             CERTIFICATE OF CONFERENCE

       I hereby certify that on July 15, 2020, I conferred with Zachary A. Keller, counsel for the

FTC, and Mr. Keller indicated that the FTC opposes the relief requested.

                                                         /s/ Chad S. Hummel
                                                         Chad S. Hummel



                                CERTIFICATE OF SERVICE

       On July 17, 2020, I filed the foregoing document with the clerk of court for the U.S.

District Court, Northern District of Texas. I hereby certify that I have served the document on

all counsel by a manner authorized by Federal Rule of Civil Procedure 5(b)(2).

                                                         /s/ David Sillers
                                                         David Sillers




                                                4
